                                         599 Lexington Avenue
                                        New York, NY 10022-6069
                                            +1.212.848.4000

D: 212.848.4424                                                                   sfishbein@shearman.com
D: 212.848.4432                                                          christopher.lavigne@shearman.com




November 25, 2019


BY ECF AND EMAIL


                                                             MEMO ENDORSED
The Honorable Katherine Polk Failla
United States District Judge
40 Foley Square
New York, New York 10007

         Re:      Rovier Carrington v. Brian Graden et al., No. 18-cv-04609 (KPF)

Dear Judge Failla:

         The undersigned counsel submit this letter on behalf of all Defendants in this action. We
respectfully submit this letter pursuant to Rule 9.B. of Your Honor’s Individual Rules of Practice
in Civil Cases. Specifically, and as described below, we request permission to redact and file
under seal the invoices of Defendants’ respective counsel, which will be attached to Defendants’
respective forthcoming motions for attorneys’ fees and costs.

       We intend to demonstrate the reasonableness of our respective fee applications by
submitting copies of attorney time-entries for which we are seeking reimbursement, in
accordance with the Court’s Order of October 11. These entries appear on monthly invoices
covering all attorney time entries for a particular month. As will be explained in our forthcoming
motions, we are not seeking reimbursement for all such time entries. Accordingly, we
respectfully request permission to redact from our submission any time entries for which we are
not seeking reimbursement. With respect to entries for which Defendants are seeking
reimbursement, we further intend to redact any information that may be protected from
disclosure under the attorney-client privilege or attorney work-product doctrine, and request
permission from the Court to proceed in this manner.

       In addition, Defendants request approval to file the redacted invoices in their respective
submissions under seal because the invoices contain certain sensitive and confidential
information relating to Defendants’ attorneys’ work on this case. While there is a general
presumption of public access to judicial records, “the weight to be given the presumption of
access must be governed by the role of the material at issue in the exercise of Article III judicial
power and the resultant value of such information to those monitoring the federal courts.”
United States v. Amodeo, 71 F.3d 1044, 1049 (2d Cir. 1995). As cited below, courts often
permit counsel to submit invoices in support of fee applications under seal.

        To be clear, Defendants will include in their publicly filed submissions the key, non-
privileged information that we believe is most relevant to the Court’s inquiry into the
reasonableness of the fee application—i.e. counsel’s respective hourly rates and the aggregate
fees traceable to legal services associated with Plaintiff’s fabrication and spoliation of evidence.
However, Defendants request permission to submit their respective invoices under seal in the
above manner, given their sensitive and confidential nature. This relief is routinely granted in
this district. See, e.g., Cassese v. Williams, 503 F. App'x 55, 58 (2d Cir. 2012) (affirming
district court’s decision not to disclose attorney time records that were filed under seal); de la
Fuente v. DCI Telecommunications, Inc., 269 F. Supp. 2d 229, 231 n.3 (S.D.N.Y.)
(acknowledging that attorneys’ fee submission were filed under seal); Gemini Ins. Co. v. Titan
Constr. Servs., LLC, No. 17-CV-8963, 2019 WL 5887301, at *2 n.2 (S.D.N.Y. Nov. 12, 2019)
(same). Moreover, we submit that a sealing order is all the more necessary given Plaintiff’s
conduct in this litigation, in which he has routinely made false and unfounded public
accusations associated with this case, including about one member of the defense team. See
Nixon v. Warner Communications, Inc., 435 U.S. 589, 598 (1978) (noting that courts have the
power to insure that their records are not “used to gratify private spite or promote public
scandal”). We intend to provide Plaintiff with copies of whatever redacted records we submit to
the Court under seal, provided that Plaintiff abides by the Court’s sealing order.

       We thank the Court for its attention to this matter.



 Dated: New York, New York                Respectfully submitted,
        November 25, 2019

                                          SHEARMAN & STERLING LLP

                                          By:        s/ Christopher LaVigne
                                                     Stephen Fishbein
                                                     Christopher LaVigne
                                                     599 Lexington Avenue
                                                     New York, New York 10022
                                                     Telephone: 212-848-4424/4432
                                                     Facsimile: 646-848-4424/4432
                                                     sfishbein@shearman.com
                                                     christopher.lavigne@shearman.com

                                                     Attorneys for Defendants
                                                     Viacom Inc., Viacom International Inc., and
                                                     Paramount Pictures Corporation

                                          RUSS AUGUST & KABAT

                                          By:        s/ Stanton L. Stein
                                                     Stanton L. Stein
                                                     Diana A. Sanders
                                                     12424 Wilshire Boulevard, 12th Floor
                                                     Los Angeles, California 90025
                                                     Telephone: (310) 826-7474
                                                     Facsimile: (310) 826-6991
                                                     lstein@raklaw.com
                                                     dsanders@raklaw.com

                                                     Attorneys for Defendants Brian Graden and
                                                     Brian Graden Media, LLC



                                                 2
                              LOEB & LOEB LLP

                              By:       s/ Wook Hwang
                                        Wook Hwang
                                        Sarah Schacter
                                        345 Park Avenue
                                        New York, New York 10154-1895
                                        Telephone: (212) 407-4000
                                        whwang@loeb.com
                                        sschacter@loeb.com

                                        Attorneys for Defendants Brad Grey, Brad
                                        Grey Estate, and Brad Alan Grey Trust


Application GRANTED.



                                            SO ORDERED.

Dated:   November 25, 2019
         New York, New York

                                            HON. KATHERINE POLK FAILLA
                                            UNITED STATES DISTRICT JUDGE




                                    3
